

EXHIBIT 10.1
EXECUTION VERSION

AMENDMENT NO. 2 TO CREDIT AGREEMENT
THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Amendment No. 2”) is made this
24th day of March, 2015 by and among CSS INDUSTRIES, INC., a Delaware
corporation (together with its successors and/or assigns, “Borrower”), the banks
and other financial institutions signatory hereto, together with other such
banks and financial institutions as may from time to time become parties to this
Agreement (together with their successors and/or assigns, collectively, the
“Lenders”; and each individually, a “Lender”), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders hereunder (in such capacity, together with its successors and/or assigns
in such capacity, the “Administrative Agent”).
BACKGROUND
The Borrower, Guarantor, Administrative Agent and Lenders are parties to that
certain Credit Agreement dated March 17, 2011, as amended by that certain
Amendment No. 1 to Credit Agreement (“Amendment No. 1”) dated as of December 17,
2013 (as amended hereby and as may be further amended or otherwise modified from
time to time, the “Credit Agreement”).
The Borrower has requested, and the Administrative Agent and Lenders have
agreed, subject to the terms and conditions hereof, to amend the Credit
Agreement in certain respects as set forth herein.
In consideration of the foregoing premises and the agreements hereinafter set
forth, and intending to be legally bound hereby, the parties hereto agree as
follows:
A.    Definitions.
1.    General Rule. Except as expressly set forth herein, all capitalized terms
used and defined herein have the respective meanings ascribed thereto in the
Credit Agreement.
2.    Amended and Restated Defined Terms. The following definition set forth in
Section 1.1 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:
“Commitment Termination Date” means March 16, 2020.
3.    Amendment to the Defined Term “Permitted Acquisition”. Subparagraph (a) of
the definition of “Permitted Acquisition” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated to read as follows:
(a) consideration for any one such acquisition may not exceed $40,000,000 and
consideration for all such acquisitions may not exceed $50,000,000 during any
fiscal year and $250,000,000 in the aggregate during the term of this Agreement.


--------------------------------------------------------------------------------



B.    Amendments to Credit Agreement
1.    Modification of Section 2.3(c) of the Credit Agreement. Section 2.3(c) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
(c) Unused Fee. In consideration of the Commitments, the Borrower agrees to pay
to the Administrative Agent for the ratable benefit of the Lenders in accordance
with their respective Commitments a commitment fee (the “Unused Fee”) in an
amount equal to 0.275% per annum on the average daily unused amount of the
Aggregate Committed Amount. For purposes of computation of the Unused Fee, LOC
Obligations shall be considered usage of the Aggregate Committed Amount. The
Unused Fee shall be payable quarterly in arrears on the first Business Day of
each calendar quarter.
2.    Modification of Section 5.9(a) of the Credit Agreement. Section 5.9(a) of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:
(a) Tangible Net Worth. Maintain a Tangible Net Worth, as of the last day of
each fiscal quarter of the Borrower, of not less than $170,000,000.
C.    Representations and Warranties. The Borrower hereby represents and
warrants to the Lenders, as to themselves and their Subsidiaries, as follows:
1.Representations. As of the Amendment No. 2 Effective Date (defined below) and
after giving effect thereto, the Borrower represents and warrants as follows:
(i) the representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects, except for any
representation or warranty made as of an earlier date, which representation and
warranty shall remain true and correct as of such earlier date; (ii) there is no
Event of Default or Default under the Credit Agreement, as amended hereby, which
has not been cured or waived; and (iii) no Material Adverse Effect has occurred
or is continuing.
2.Power and Authority. The Borrower has the power and authority under the laws
of its jurisdiction of formation and under its formation documents to enter into
and perform this Amendment No. 2 and the other documents and agreements required
hereunder (collectively, the “Amendment Documents”); all necessary actions
(corporate or otherwise) for the execution and performance by the Borrower of
the Amendment Documents have been taken; and each of the Amendment Documents and
the Credit Agreement, as amended, constitute the valid and binding obligations
of the Borrower, enforceable in accordance with its respective terms.
3.No Violations of Law or Agreements. The execution and performance of the
Amendment Documents by the Borrower and the Guarantors party thereto will not:
(i) violate any provisions of any law or regulation, federal, state, local, or
foreign, or any formation document of the Borrower or (ii) result in any breach
or violation of, or constitute a default or require the obtaining of any consent
under, any material agreement or instrument by which the Borrower or its
property may be bound.


--------------------------------------------------------------------------------



D.    Conditions to the Effectiveness of Amendment No. 2. This Amendment No. 2
shall be effective upon the date of the Administrative Agent’s receipt of the
following documents, each in form and substance reasonably satisfactory to the
Administrative Agent (the “Amendment No. 2 Effective Date”):
1.Amendment No. 2. This Amendment No. 2 duly executed and delivered by each of
the Borrower, the Lenders, and the Administrative Agent.
2.Acknowledgement of Guarantors. The Consent and Reaffirmation, duly executed
and delivered by each of the Guarantors, in the form attached hereto as Exhibit
A.
3.Payment of Amendment Fee. Payment to the Administrative Agent for the ratable
benefit of the Lenders, an amendment fee of $100,000.
4.Payment of the Administrative Agent’s Legal and Other Fees. Payment to the
Administrative Agent for all reasonable fees and expenses (including without
limitation reasonable fees and expenses of counsel) incurred by the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment No. 2.
5.Amended and Restated Notes. At the request of any Lender, an executed amended
and restated Note in favor of such Lender.
6.Other Documents. Such additional documents as the Administrative Agent may
reasonably request.
E.    Miscellaneous.
1.The Borrower hereby (i) affirms all the provisions of the Credit Agreement, as
amended by this Amendment No. 2; and (ii) agrees that the terms and conditions
of the Credit Agreement shall continue in full force and effect, as amended
hereby.
2.The Borrower agrees to pay the Administrative Agent for all reasonable fees
and expenses (including without limitation reasonable fees and expenses of
counsel) incurred by the Administrative Agent and its counsel in connection with
the due diligence review, the preparation, execution and delivery of this
Amendment No. 2, and the future administration by the Administrative Agent of
this Amendment No. 2 and the transactions contemplated hereby.
3.This Amendment No. 2 shall be governed by and construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to conflicts of law or
choice of law principles.
4.This Amendment No. 2 may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and shall be binding upon all
parties, their successors and assigns, and all of which taken together shall
constitute one and the same agreement.
5.Entirety. This Amendment No. 2, together with the other Amendment No. 1, the
Credit Agreement, and the other Loan Documents, represents the entire agreement
of the parties hereto and thereto, and supersedes all prior agreements and
understandings, oral and written, if any, including


--------------------------------------------------------------------------------



any commitment letters or correspondence relating to the Amendment No. 2, the
other Loan Documents or the transactions contemplated herein or therein.
6.No Waiver. The execution, delivery and performance of this Amendment No. 2
shall not operate as a waiver of any right, power or remedy of the
Administrative Agent, any Issuing Lender, or Lenders under the Credit Agreement
and the agreements and documents executed in connection therewith or constitute
a waiver of any provision thereof.


(Signature Pages to Follow)




--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned have executed this Amendment No. 2 the day
and year first written above.
BORROWER:
CSS INDUSTRIES, INC.,
a Delaware corporation




By: /s/ Vincent A. Paccapaniccia    
Name:    Vincent A. Paccapaniccia    
Title:    Vice President-Finance and Chief Financial Officer





--------------------------------------------------------------------------------





LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Lender
        
By: /s/ Melissa G. Landay        
Name:    Melissa G. Landay
Title:    Vice President


CITIZENS BANK OF PENNSYLVANIA,
as Lender
        
By: /s/ Devon Sparks            
Name:        Devon Starks
Title:        Senior Vice President












--------------------------------------------------------------------------------





ADMINISTRATIVE AGENT:


WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent
        


By: /s/ Melissa G. Landay        
Name:        Melissa G. Landay
Title:        Vice President








--------------------------------------------------------------------------------




EXHIBIT A
CONSENT AND REAFFIRMATION


Each of the undersigned hereby (i) acknowledges receipt of a copy of the
foregoing Amendment No. 2 to Credit Agreement (the “Amendment”); (ii) consents
to the Borrower’s execution and delivery of the Amendment; (iii) agrees to be
bound by the Amendment; (iv) affirms that nothing contained in the Amendment
shall modify in any respect whatsoever any Loan Document to which it is a party
except as expressly set forth in the Amendment; and (v) reaffirms that such Loan
Documents shall continue to remain in full force and effect. Although each of
the undersigned has been informed of the matters set forth herein and has
acknowledged and agreed to same, each of the undersigned understands that
Administrative Agent and the Lenders have no obligation to inform such
undersigned of such matters in the future or to seek the undersigned’s
acknowledgement or agreement to future amendments, waivers or consents, and
nothing herein shall create such a duty. Capitalized terms have the meanings
assigned to them in the Amendment.





--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the undersigned has duly executed this Consent and
Reaffirmation on and as of the date of the Amendment.
GUARANTORS:
PAPER MAGIC GROUP, INC.,
a Pennsylvania corporation




By: /s/ Vincent A. Paccapaniccia    
Name: Vincent A. Paccapaniccia    
Title: Vice President


BERWICK OFFRAY LLC,
a Pennsylvania limited liability company




By: /s/ Vincent A. Paccapaniccia    
Name: Vincent A. Paccapaniccia    
Title: Vice President


CLEO INC,
a Tennessee corporation




By: /s/ Vincent A. Paccapaniccia    
Name: Vincent A. Paccapaniccia    
Title: Vice President


PHILADELPHIA INDUSTRIES, INC.,
a Delaware corporation




By: /s/ Vincent A. Paccapaniccia    
Name: Vincent A. Paccapaniccia    
Title: President


LION RIBBON COMPANY, LLC,
a Delaware limited liability company




By: /s/ Vincent A. Paccapaniccia    
Name: Vincent A. Paccapaniccia    
Title: Vice President



Signature Page to Consent and Reaffirmation



--------------------------------------------------------------------------------



C.R. GIBSON, LLC,
a Delaware limited liability company




By: /s/ Vincent A. Paccapaniccia    
Name: Vincent A. Paccapaniccia    
Title: Vice President


W.J.S. FURNITURE, INC.,
a Delaware corporation




By: /s/ Vincent A. Paccapaniccia    
Name: Vincent A. Paccapaniccia    
Title: Vice President


PAPER MAGIC DISTRIBUTION, INC.,
a Delaware corporation




By: /s/ Vincent A. Paccapaniccia    
Name: Vincent A. Paccapaniccia    
Title: Vice President


CRG DISTRIBUTION, INC.,
a Delaware corporation




By: /s/ Vincent A. Paccapaniccia    
Name: Vincent A. Paccapaniccia    
Title: Vice President


LR TEXAS CORP.,
a Texas corporation




By: /s/ Vincent A. Paccapaniccia    
Name: Vincent A. Paccapaniccia    
Title: Vice President



Signature Page to Consent and Reaffirmation



--------------------------------------------------------------------------------



BOC DISTRIBUTION, INC.,
a Delaware corporation




By: /s/ Vincent A. Paccapaniccia    
Name: Vincent A. Paccapaniccia    
Title: Vice President


BERWICK MANAGEMENT LLC,
a Pennsylvania limited liability company


By:    Berwick Offray LLC,    


By: /s/ Vincent A. Paccapaniccia    
Name: Vincent A. Paccapaniccia        
Title: Vice President







Signature Page to Consent and Reaffirmation

